Exhibit 10.4

 



AMENDMENT NO. 3 (ABL CREDIT AGREEMENT)

 

AMENDMENT NO. 3 dated as of August 1, 2018 (this “Amendment”) to the Credit
Agreement dated as of July 21, 2017 (as amended, restated, amended and restated
or otherwise modified prior to the date hereof, the “Credit Agreement”) by and
among Pernix Therapeutics Holdings, Inc., a Maryland corporation (“Parent”),
Pernix Therapeutics, LLC, a Louisiana limited liability company
(“Therapeutics”), PERNIX SLEEP, INC., a Delaware corporation (“Sleep”), Cypress
Pharmaceuticals, Inc., a Mississippi corporation (“Cypress”), GAINE, INC., a
Delaware corporation (“Gaine”), Respicopea Inc., a Delaware corporation
(“Respicopea”), Macoven Pharmaceuticals, L.L.C., a Louisiana limited liability
company (“Macoven”) and Hawthorn Pharmaceuticals, Inc., a Mississippi
corporation (“Hawthorn”, and together with Parent, Therapeutics, Sleep, Cypress,
Gaine, Respicopea and Macoven, collectively, jointly and severally, the
“Borrowers”, and individually, each a “Borrower”), each other Loan Party, the
lenders party thereto and Cantor Fitzgerald Securities, as administrative agent
for the lenders (the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, Parent and the Borrowers have requested that the Agent and the Lenders
amend the Credit Agreement as set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.

 

“Exchange” means the exchange of a certain portion of Parent’s outstanding 12%
Senior Secured Notes due 2020 (the “Notes”) for shares of common stock in Parent
pursuant to the terms of those certain Exchange Agreements dated as of the date
hereof by and among Parent and, respectively, 1992 MSF International Ltd. and
1992 Tactical Credit Master Fund, L.P., in each case in the form attached hereto
as Exhibit B.

 

Section 2. Amendments to Credit Agreement. Each of the parties hereto agrees
that, effective on the Amendment Effective Date, the Credit Agreement shall be
amended as follows:

 

2.1       The following new defined terms be added to Schedule 1.1 in the
appropriate alphabetical order to read as follows:

 

“Amendment No. 3 (ABL Credit Agreement)” means the document titled “Amendment
No. 3 (ABL Credit Agreement)” dated on or about August 1 2018 by and among,
among others, Parent, the Borrowers, each other Loan Party identified therein
and the Agent.

 

 

 

“Amendment No. 3 Effective Date” means the “Amendment Effective Date” as defined
in the Amendment No. 3 (ABL Credit Agreement).

 

“Contrave Assets” means any pharmaceutical products based upon or incorporating
Bupropion Hydrochloride and/or Naltrexone Hydrochloride, also known as CONTRAVE.

 

2.2       Clause (b)(i) of the definition of “Borrowing Base” contained in
Schedule 1.1 therein is hereby amended and restated to read in its entirety as
follows:

 

(i) $15,000,000,

 

2.3       Clause (b)(iii) of the definition of “Borrowing Base” contained in
Schedule 1.1 therein is hereby amended and restated to read in its entirety as
follows:

 

(iii) the product of 100% multiplied by the amount calculated pursuant to clause
(a)(i) above, minus

 

2.4       The definition of “Eligible Accounts” contained in Schedule 1.1
therein is hereby amended by (i) deleting “or” at the end of sub-clause (p)
therein, (ii) replacing “.” with “, or” at the end of clause (q) therein, and
(iii) inserting a new sub-clause (r) immediately following sub-clause (q) as
follows:

 

(r)       Accounts arising from the sale or distribution of the Contrave Assets
and/or due to the Nalpropion JV.

 

2.5        Sub-clause (j) of the definition of “Eligible Inventory” contained in
Schedule 1.1 therein is hereby amended and restated to read in its entirety as
follows:

 

(j) it is subject to third party trademark, patent, copyright, licensing or
other proprietary rights, unless Agent is satisfied that (1) such Inventory can
be freely sold by Agent on and after the occurrence of an Event of a Default
despite such third party rights, and (2) no change of control or other event has
arisen under the terms of any applicable agreement that would permit the owner,
licensor or grantor of any such trademark, patent, copyright, licensing or other
proprietary rights to terminate the rights of Borrowers with respect thereto;
provided, however, that (i) Inventory consisting of the Khedezla product in an
amount not to exceed $750,000 in the aggregate shall not be ineligible pursuant
to this clause (j), and (ii) the Inventory that constitutes, or is used in the
manufacturing or distribution of, the Contrave Assets, shall constitute Eligible
Inventory so long as Agent is reasonably satisfied that such Inventory can be
freely sold by Agent on and after the occurrence of an Event of Default (it
being understood that Agent (at the direction of the Required Lenders) confirms
that it is satisfied in respect to  free salability of the Contrave Assets
Inventory based on the facts and circumstances which exist as of Amendment No. 3
Effective Date);

 

2.6        Sub-clause (p) of the definition of “Eligible Inventory” contained in
Schedule 1.1 therein is hereby amended and restated to read in its entirety as
follows:

 

(p) other than in the case of any item in the Inventory constituting, or used in
the manufacturing or distribution of, the Contrave Assets, it was acquired in
connection with a Permitted Acquisition or the Orexigen Transaction, until the
completion of an appraisal and field examination (or such other diligence as
Agent shall require) of such Inventory, in each case,

 

2 

 

reasonably satisfactory to Agent (which appraisal and field examination may be
conducted prior to the closing of such Permitted Acquisition or the Orexigen
Transaction).

 

2.7       The definition of “Maximum Revolver Amount” contained in Schedule 1.1
therein is hereby amended and restated to read in its entirety as follows:

 

“Maximum Revolver Amount” means $32,500,000, decreased or increased by the
amount of reductions or increases, as the case may be, in the Revolver
Commitments made in accordance with Section 2.4(c) or 2.14, as applicable, of
the Agreement.

 

2.8       Section 6.6(a)(i) of the Credit Agreement is hereby amended by (i)
deleting “and” at the end of sub-clause (G) therein, (ii) replacing “or” with
“and/or” at the end of clause (H) therein, and (iii) inserting a new sub-clause
(I) immediately following sub-clause (I) as follows:

 

(I) with respect to the Treximet Note Purchase Debt, payments of principal on
the Treximet Note Purchase Debt made solely by exchanging such Treximet Note
Purchase Debt for shares of Qualified Equity Interests without any payment of
cash (other than in respect of fractional shares in an amount not to exceed
$50,000).

 

2.9       Schedule C-1 in the Credit Agreement is amended and restated in its
entirety in the form of Schedule C-1 attached hereto. Notwithstanding anything
set forth in the Loan Documents, the Agent, the Borrowers, and each of the
Lenders hereto agree that the Commitments shall be as set forth in Schedule C-1
attached hereto.

 

Section 3. Representations and Warranties, Covenants and Acknowledgements. To
induce the Agent and Lenders to enter into this Amendment:

 

(a)            the Borrowers and each other Loan Party represents and warrants
that (i) as of the date hereof and after giving effect to the amendments hereto,
all of the representations and warranties made or deemed to be made under the
Credit Agreement and the other Loan Documents are true and correct, except to
the extent that such representations and warranties expressly relate to an
earlier date in which case such representations and warranties shall have been
true and correct on and as of such earlier date, (ii) as of the date hereof and
after giving effect to the amendments hereto, there exists no Default or Event
of Default under the Credit Agreement or any of the other Loan Documents, (iii)
it has the power and is duly authorized to enter into, deliver and perform this
Amendment, (iv) this Amendment and each of the other Loan Documents is the
legal, valid and binding obligation of each Loan Party, enforceable against each
Loan Party in accordance with its terms, except to the extent enforcement may be
limited under applicable bankruptcy, insolvency, reorganization, receivership,
moratorium, or similar laws affecting creditors’ rights generally and the
equitable discretion of the court;

 

(b)            each Loan Party hereby reaffirms each of the agreements,
covenants, and undertakings set forth in the Credit Agreement and each other
Loan Document executed in connection therewith or pursuant to, as amended and
modified hereby, to which it is a party; and

 

(c)            Each Loan Party acknowledges and agrees that this Amendment shall
be deemed a Loan Document for all purposes under the Credit Agreement.

 

3 

 

Section 4. Effectiveness. This Amendment shall become effective on the first
date on which each of the following conditions have been satisfied (the
“Amendment Effective Date”): (x) when the Agent shall have received (i) from
each of the Loan Parties, the Required Lenders and the Agent an executed
counterpart hereof signed by such party or facsimile or other written
confirmation that such party has signed a counterpart hereof and (ii) the fully
executed Amendment No. 2 to the 2017 Term Facility, dated as of the date hereof,
in the form attached hereto as Exhibit A and (y) substantially simultaneously
therewith, the Exchange shall have been consummated.

 

Section 5. Reaffirmation of Guaranty. Each Guarantor, for value received, hereby
expressly acknowledges and agrees to the Borrower’s execution and delivery of
this Amendment, to the performance by each of the Borrowers of its agreements
and obligations hereunder and to the consents, amendments and waivers set forth
herein. The Amendment, the performance or consummation of any transaction or
matter contemplated under the Amendment and all consents, amendments and waivers
set forth herein, shall not limit, restrict, extinguish or otherwise impair such
Guarantor’s liability to the Agent or Lenders with respect to the payment and
other performance obligations of such Guarantor pursuant to the Guaranty and
Security Agreement. Each Guarantor hereby ratifies, confirms and approves its
obligations under the Guaranty and Security Agreement and acknowledges that it
is unconditionally liable to the Agent and Lenders for the full and timely
payment of the obligations under the Guaranty and Security Agreement.

 

Section 6. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed signature page of this Amendment by facsimile, email or other
electronic transmission shall be effective as delivery of a manually executed
counterpart to this Amendment.

 

Section 7. Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

Section 8. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable in any jurisdiction, the legality, validity
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, of this Amendment and the
other Loan Documents shall not be affected or impaired thereby.

 

Section 9. Headings. Section and Subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

Section 10. Governing Law; Waiver of Jury Trial. Section 12 of the Credit
Agreement is hereby incorporated herein by reference mutatis mutandis.

 

SECTION 11. Fees and Expenses. Borrowers and the Guarantors hereby reconfirm
their respective obligations pursuant to the Credit Agreement to pay and
reimburse the Agent and the Lenders for all reasonable costs and expenses
(including, without limitation, reasonable and documented fees of counsel to the
Agent and Lenders) incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement and all other documents and instruments
delivered in connection herewith.

 

[Remainder of this page intentionally left blank]

 

4 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWERS: PERNIX THERAPEUTICS HOLDINGS, INC.         By:         Name: Kenneth
R. Pina       Title:   Corporate Secretary

 

 

  MACOVEN PHARMACEUTICALS, L.L.C.       By:       Name: John A. Sedor     Title:
Manager

 

 

  PERNIX THERAPEUTICS, LLC       By:       Name: John A. Sedor     Title:
Manager

 

 

  CYPRESS PHARMACEUTICALS, INC.       By:       Name: Kenneth R. Pina     Title:
Senior Vice President & Corporate Secretary

 

 

  GAINE, INC.       By:       Name: Kenneth R. Pina     Title: Senior Vice
President & Corporate Secretary

 

 



 

 

[Signature Page to ABL Amendment No. 3]



 



 

 

  RESPICOPEA INC.       By:       Name: Kenneth R. Pina     Title: Senior Vice
President & Corporate Secretary

 

 

  HAWTHORN PHARMACEUTICALS, INC.       By:       Name: Kenneth R. Pina    
Title: Senior Vice President & Corporate Secretary

 

 

  PERNIX SLEEP, INC.       By:       Name: Kenneth R. Pina     Title: Senior
Vice President & Corporate Secretary

 

 

 

[Signature Page to ABL Amendment No. 3]

 

 

 

GUARANTORS: PERNIX IRELAND DESIGNATED ACTIVITY COMPANY         By:         Name:
Angus Smith       Title: Director

 

 

  PERNIX IRELAND LIMITED       By:       Name: Angus Smith     Title: Director

 

 

 

PERNIX HOLDCO 1, LLC

 

By: Pernix Therapeutics, LLC



Its: Sole Member and Sole Manager

 

  By:       Name: John A. Sedor     Title: Manager

 

 

 

PERNIX HOLDCO 2, LLC

 

By: Cypress Pharmaceuticals, Inc.



Its: Sole Member and Sole Manager

 

  By:       Name: Kenneth R. Pina     Title: Corporate Secretary

 

 

 

PERNIX HOLDCO 3, LLC

 

By: Pernix Therapeutics Holdings, Inc.



Its: Sole Member and Sole Manager

 

  By:       Name: Kenneth R. Pina     Title: Corporate Secretary

 

 

 

[Signature Page to ABL Amendment No. 3]

 

 

 

LENDERS: 1992 MSF INTERNATIONAL LTD.     BY: HIGHBRIDGE CAPITAL MANAGEMENT, LLC,
AS TRADING MANAGER,          

By:

 

        Name: Jonathan Segal       Title: Managing Director             By:    
    Name: Jason Hempel       Title: Managing Director

 

 

1992 TACTICAL CREDIT MASTER FUND, L.P.



    BY: HIGHBRIDGE CAPITAL MANAGEMENT, LLC, AS TRADING MANAGER,          

By:



        Name: Jonathan Segal       Title: Managing Director             By:    
    Name: Jason Hempel       Title: Managing Director

 

 

 

[Signature Page to ABL Amendment No. 3]

 

 

 

  CANTOR FITZGERALD SECURITIES, as Agent       By:       Name:     Title:

 

 

 

 

[Signature Page to ABL Amendment No. 3]

 

 

 

EXHIBIT A – AMENDMENT NO. 2 TO 2017 TERM FACILITY

 

See attached.

 

 

 

 

 

EXHIBIT B – EXCHANGE AGREEMENTS

 

See attached.

 

 

 

 

 

SCHEDULE C-1 – COMMITMENTS

 

Lender



Revolver Commitment

Total Commitment



1992 MSF International Ltd [          ] [           ] 1992 Tactical Credit
Master Fund, L.P. [          ] [           ] All Lenders

[          ]



[           ]

 

 

 

 

 



 

 

 

 

 



 

 

 

 